Citation Nr: 1717364	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-36 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for myalgia of bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1958 to September 1960 with additional service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for back pain and a right ankle disorder have been raised by the Veteran in the June 2014 notice of disagreement (NOD).  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b); cf. 38 C.F.R. § 3.155 (as in effect March 24, 2015).

Additional evidence has been received since the October 2015 statement of the case.  As the Veteran's substantive appeal was filed after February 2, 2013, waiver of initial RO review of the additional evidence is presumed.  See 38 U.S.C.A. § 7105(e).  Additionally, he AOJ will have an opportunity to consider such evidence on remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Hearing Loss

The Veteran contends his service-connected bilateral hearing loss has worsened and warrants a compensable rating.  He indicated in the June 2014 NOD that normal hearing in group conversations is challenging.  The Veteran stated he struggles with hearing during church, telephone conversations and hearing the television at an acceptable audio level.  He noted lay evidence submitted in support of his hearing difficulties from his wife, a longtime friend and his pastor.  The Veteran requested a further audiological examination to verify the worsening in his hearing.

The Veteran submitted a May 2013 private audiological examination in which testing revealed a right ear speech recognition score of 92 percent with an average decibel loss of 51 dB from 1000 to 4000 Hz.  Left ear testing revealed a speech recognition score of 88 percent with an average decibel loss of 59 dB from 1000 to 4000 Hz.  Maryland CNC was not listed as one of the possible speech discrimination tests.  Thus, this audio test is not adequate for VA rating purposes.  See 38 C.F.R. § 4.85(a).

The Veteran was also afforded a March 2014 VA examination in which testing revealed a right ear speech recognition score of 100 percent with an average decibel loss of 58 dB from 1000 to 4000 Hz.  Left ear testing revealed a speech recognition score of 96 percent with an average decibel loss of 59 dB from 1000 to 4000 Hz.  These two tests support a noncompensable rating even if the private speech discrimination test was Maryland CNC.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

However, the most recent VA examination is over three years old and subsequent evidence supporting a possible worsening of the hearing loss has been received.  The Board finds a new examination is warranted to assess the current nature, extent, and severity of the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Myalgia of Bilateral Lower Extremities

The Veteran submitted lay evidence that, taken as a whole, indicates that his bilateral lower extremity myalgia may be related to his service-connected left ankle disability.

In a February 2014 VA examination, the examiner diagnosed the Veteran with myalgia of the lower extremities.  The examiner reported that the muscles of the foot, ankle, calf and leg were affected.  She concluded the Veteran's bilateral leg cramps are less likely than not incurred in or caused by leg cramps he suffered during service.  She stated although the Veteran's leg cramps were documented on entry prior to physical service, there were no records supporting a chronic muscle condition in service.  She noted post-service employment also may have exaggerated the muscle condition to its present condition.

Thereafter, the Veteran submitted the June 2014 NOD and statement that indicated that the pain and stiffness in his left ankle during service, as well as the necessity of performing unusual and repetitive physical activity, caused a tendency to protect the injured left leg/ankle.  He noted this resulted in an injury to an otherwise healthy right leg/ankle.  He stated the extra stress put on his right leg while trying to protect the left, may have led to a right leg disability.  Although this statement refers to the right leg, the Board finds it supports his claim for myalgia of the lower extremities.  

A secondary theory of entitlement has not been considered.  See 38 C.F.R. § 3.310.  Therefore, the Board finds the claim should be remanded to afford the Veteran another VA examination to address whether his myalgia of the lower extremities is caused, or aggravated, by his service-connected left ankle disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain pertinent outstanding VA treatment records since February 2014.

2.  Thereafter, schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss.

All appropriate tests should be conducted.  The entire claims file, must be made available to the examiner.

Pure tone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled Maryland CNC speech discrimination score for each ear, in accordance with 38 C.F.R. § 4.85.

3.  Also, schedule the Veteran for a VA examination in connection with his myalgia of the lower extremities claim.  The claims file must be made available to the examiner for review.

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran's lower extremity myalgia was caused, or aggravated, by his service-connected left ankle disability.

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, that is not due to the natural progress of the disease.

The examiner must provide an opinion based on the Veteran's specific case and consider the relevant lay and medical evidence of record.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

